Citation Nr: 0947519	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.

4.  Entitlement to an initial rating higher than 20 percent 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which declined to reopen the claim of 
service connection for a bilateral knee disability, granted 
service connection for posttraumatic stress disorder with a 
10 percent disability rating, and granted service connection 
for bilateral hearing loss with a 10 percent disability 
rating.  A rating decision in January 2005 increased the 
disability rating for posttraumatic stress disorder to 30 
percent and the rating for bilateral hearing loss to 20 
percent, effective as of the date of claim.  A rating 
decision in April 2006 again increased the disability rating 
for posttraumatic stress disorder to 50 percent, effective as 
of the date of claim. 

In the VA Form 9 filed June 2005, the Veteran requested a 
Travel Board hearing; he withdrew that request by 
correspondence of August 2005.

The issue of service connection for a bilateral knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied 
reopening of a claim of service connection for a bilateral 
knee condition.  That decision is now final.

2.  Evidence submitted since the October 2001 rating decision 
was not previously submitted for consideration, relates to an 
unestablished fact necessary to establish the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Since the effective date of service connection, the 
Veteran's posttraumatic stress disorder is productive of a 
disability picture that equates to occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
rating criteria.  It does not more nearly approximate 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood.  

4.  Bilateral hearing loss is characterized by no worse than 
Level V hearing loss in the left ear and Level IV hearing 
loss in the right ear.


CONCLUSIONS OF LAW

1.  Evidence received since October 2001 on the claim of 
service connection for a bilateral knee condition is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for an initial rating higher than 50 percent 
for posttraumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009). 

3.  The criteria for an initial rating higher than 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).   


Notification and Assistance

Duty to Notify

When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of the 
following: (1) any information and medical or lay evidence 
that is necessary to substantiate the claim, (2) what portion 
of the information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in May 2004, December 2005, March 2006, 
September 2008, and September 2009.  The Veteran was notified 
of the evidence needed to reopen the claim of service 
connection for a low back disability, as well as the 
underlying claim of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, there was no 
evidence of a current disability.  The Veteran was also 
notified of the evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  Additionally, the 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the general provisions for the effective date of a claim and 
the degree of disability assignable. 

In regard to the claims for increase, where, as here, service 
connection has been granted and the initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision regarding the rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Further notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable on the claims for 
increased rating for posttraumatic stress disorder and 
bilateral hearing loss.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The documents substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (to the extent there was 
pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).  

To the extent that the notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was subsequently cured 
by the supplemental statements of the case in April 2006, 
September 2008, and August 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private treatment 
records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA audiological and psychological 
examinations in June 2004 and a VA psychological examination 
in August 2006.  He was also scheduled for a VA audiological 
examination in September 2006 but did not appear.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Standard

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence Previously Considered

In December 1999, when the Veteran's claim of service 
connection for a bilateral knee disability was first denied, 
and in October 2001, when his application to reopen his claim 
was denied, the evidence of record consisted of the 
following:  the Veteran's statements in support of his claim, 
his DD Form 214, his service medical records, VA examination 
results, and VA outpatient treatment records.  The Veteran's 
claim was denied because there was no evidence of a permanent 
residual or chronic disability, and because the VA examiner 
attributed his knee condition to the aging process. 

The VA examination reports of October and November 1999 note 
that the Veteran reported his knee problems began as a 
paratrooper in the military when he landed heavily, including 
one time when he bounced twice before a complete landing.  He 
was young and did not give much thought to his injuries or 
report them to a medical provider.  He first sought medical 
treatment in 1960 when he experienced pain in both knees.  
Left knee arthroscopy was performed in 1980 and a similar 
procedure was done on the right knee in 1991.  The examiner 
diagnosed bilateral knee arthritis and attributed the 
Veteran's complaints to the aging process, stating that he 
was unable to detect any abnormalities which could be the 
result of an acute injury.



Additional Evidence Presented

Since the rating decision in October 2001 which denied 
reopening of the Veteran's claim of service connection for a 
bilateral knee disability, the following evidence has been 
submitted: statements by the Veteran in support of his claim; 
a statement by the Veteran's wife in support of his claim; 
private medical records showing ongoing treatment of 
degenerative joint disease and subsequent surgeries; and a 
statement by the Veteran's private physician that his current 
bilateral knee disability is at least partly the result of 
his military service.

In 2003, the Veteran was seen on a number of occasions by a 
private physician, who noted bilateral degenerative joint 
disease and patellar spurring.  A December 2003 X-ray noted 
significant degenerative changes in the medial compartments 
of both knees, with joint space narrowing, eburnation, and 
spurring.  Bilateral patellar spurs were also noted, as were 
some loose bodies in the posterior aspect of the left knee 
joint and vascular calcification of the left knee.

A January 2004 private evaluation noted degenerative changes 
consistent with bilateral osteoarthritis that were seen on X-
ray.  The physician stated, "My impression is that if he has 
arthritis at this point, it is probably related to a 
combination of reasons that may of course include the fact 
that he was in the military and he was airborne."

In a written statement submitted in January 2004, the Veteran 
provided a history of his military service, which included 
his time at parachute jump school in Fort Benning, Georgia, 
and additional combat jump training in Japan, when he landed 
on the air strips which "played hell with" his knees.

In May 2004, the Veteran underwent a right total knee 
replacement.  In June 2004 his physician noted that the 
Veteran's age and his history of physical work, including 
military service, "would definitely lead to development of 
osteoarthritis in the knees."

In a written statement submitted in May 2004, the Veteran's 
wife reported that she became aware shortly after he left 
service that he had injured his knees in service.  She stated 
that he complained of knee injuries throughout their 45 year 
marriage and had undergone a total knee replacement on the 
right knee and was scheduled to have the same thing done on 
the left knee.

In a written statement submitted in October 2004, the 
Veteran's private physician noted severe degenerative disease 
of the knees which had required surgery.  He noted the 
Veteran's history of service in the airborne infantry and 
indicated that the parachute jumps represented significant 
cumulative trauma.  The physician stated, "While it is true 
that osteoarthritis arises from different factors, and more 
than one can contribute to disease in a specific joint, [the 
Veteran's] military background must be considered at least 
partly responsible for his present condition making his knee 
arthritis service connected."

Analysis

The Veteran's claim of service connection for a bilateral 
knee disability was originally denied because there was no 
evidence of a chronic disability and because the VA examiner 
attributed his knee condition to the aging process.  
Reopening of the claim was denied in an October 2001 rating 
decision because no new and material evidence of a current 
disability had been provided.

Since the October 2001 rating decision, the Veteran has 
submitted evidence of a current disability in the form of 
private medical records, including X-rays and reports of 
surgical procedures performed on both knees.  In addition, he 
has provided his own detailed history of his time in service, 
his wife's statements regarding the continuity of his 
symptoms since service separation, and an opinion from his 
private physician that his current disability is 
attributable, at least in part, to his experiences in 
military service.  

The additional evidence furnished by the Veteran is new, in 
that it has not previously been considered by VA 
decisionmakers.  The lay statements of the Veteran and his 
wife are presumed credible under Justus v. Principi, 3 Vet. 
App. 510 (1992).  The additional evidence is also material, 
in that it relates to both the existence of a current chronic 
disability and of a nexus between that disability and his 
military service, and, thus, raises a reasonable possibility 
of substantiating his claim for service connection.  
Therefore, the claim must be reopened.  However, as addressed 
below, there is insufficient evidence for adjudication on the 
merits, so the claim will be remanded for further 
development.

Increased Rating Claims

General Rating Principles

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For both claims adjudicated below, 
the Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher ratings were met.   

Posttraumatic Stress Disorder

Facts

On June 2004 VA psychological examination, the Veteran 
reported experiencing nightmares, insomnia, crying spells, 
emotional lability, flashbacks triggered by the sound of 
aircraft or sirens, avoidance of crowds, avoidance of war 
movies, detachment in his personal relationships, an 
exaggerated startle response, and hypervigilance.  He had 
been married to his wife for 47 years, had one son from that 
marriage and had retired in 1991 from BNSF Railroad after 42 
years.  After retirement he worked various jobs, including as 
a custodian and a shuttle driver, until suffering a heart 
attack in 2003, at age 70.  On mental status examination, he 
was hostile, angry, demanding, and assertive but at all times 
polite and pleasant.  He had last experience suicidal 
ideation one year prior.  He showed no overt psychotic 
condition, impaired reality testing or referential thought, 
but did report hearing voices at times which might have been 
related to flashbacks.  He exhibited a decrease in short term 
memory but was able to do serials 3s and 7s, and his insight 
and judgment appeared adequate.  The examiner noted some very 
minor changes in mental status examination, but not enough to 
diagnose a cognitive disorder.  There was no impairment in 
thought processes or communication, nor any inappropriate 
behavior.  He was able to maintain personal hygiene and was 
oriented to time, place, and person.  Posttraumatic stress 
disorder was diagnosed and a Global Assessment of Functioning 
(GAF) score of 65 was assigned.

The Veteran received individual psychological counseling for 
his posttraumatic stress disorder at the VA Medical Center 
throughout 2004 and portions of 2005.  

In September 2005, the Veteran's wife expressed concern that 
he might be in the early stages of Alzheimer's disease when 
he was unable to fill out paperwork at the eye clinic, forgot 
his Social Security number and date of birth, and was 
confused as to why he was not at work.  At a follow-up mental 
health clinic visit, she reported that the Veteran had become 
agitated and fatigued, was experiencing memory loss, and his 
handwriting was shaky.  She was concerned he had had a 
stroke.

In a January 2006 VA Medical Center visit the Veteran was 
unclear as to the date and the name of the current president.  
He was aware of having memory deficits and reported that he 
had been paying some of his bills multiple times.  His wife 
reported that he was becoming increasingly forgetful since 
September 2005 and was increasingly tired, but he was still 
independent in his activities of daily living.  The doctor 
recommended that he stop driving until his mental status 
stabilized, and further tests were recommended.

At a neurology assessment in February 2006, the Veteran's 
wife reported that he had been less talkative and withdrawn 
and forgetful for about 9 months.  He had not had any 
episodes of wandering or getting lost, any hallucinations or 
balance issues, and was still independent in his activities 
of daily living.  After a mental status examination, the 
provider diagnosed atypical early cognitive decline and 
recommended further neuropsychiatric testing.

At a subsequent neuropsychological evaluation in April 2006, 
the Veteran reported some problems with word finding and 
memory functions, which seemed to be worse when he was 
stressed.  He admitted being easily irritated and angry most 
of the time, but was not able to elaborate.  His wife 
reported that he was more withdrawn and depressed, took 
smaller steps, and his handwriting was smaller.  Testing 
revealed that his memory was devastated, his attention was 
mildly impaired, his construction was mildly affected, his 
abstract reasoning was severely impaired, and his verbal 
fluency was impaired.  Moderately impaired learning trails 
and severely impaired retention and recognition memory were 
also shown.  The provider noted insidious onset and gradual 
progression of cognitive impairment which was suggestive of 
dementia, and diagnosed dementia of the Alzheimer's type with 
depressed mood, a history of chronic posttraumatic stress 
disorder, and a history of alcohol dependence.

On August 2006 VA examination, the Veteran's claims file and 
VA electronic medical records were reviewed.  The Veteran had 
sufficient trouble giving a reliable history that the 
examiner asked his wife to participate in the interview 
process.  The Veteran reported worries about his health, his 
son, and his relationship with his wife.  He also reported 
flashbacks about once a week and nightmares with the same 
frequency.  He described avoidant behavior in crowds and with 
strangers, hypervigilance, a startle response, and avoidance 
of discussion of his experiences in Korea.  The examiner 
noted that medical records showed a significant memory loss 
within the previous year and a half, but the posttraumatic 
stress disorder symptoms had remained at a mild to moderate 
level.  The Veteran's marital relationship was noted to be 
adequate, although angry sparring between the couple was 
noted throughout the interview, and they reported having no 
social pursuits other than going out to eat on Fridays.  The 
Veteran was nicely groomed with adequate personal hygiene, 
but had a bewildered, quizzical look on his face throughout 
most of the interview.  He had proper thought and intellect 
and was coherent and relevant in his responses, and showed no 
psychotic symptomatology.  His insight and judgment were 
poor, as was abstract thinking, and he showed a devastating 
loss of recent short-term memory.  He did not have any major 
obsessive or ritualistic behavior or exhibit panic attacks, 
but did have impaired impulse control and both he and his 
wife reported angry outbursts once a day for the past 40 
years.  The examiner diagnosed posttraumatic stress disorder 
with superimposed dementia and assigned a provisional GAF 
score of 60 for posttraumatic stress disorder, reduced to 35 
as a result of Alzheimer's dementia with an onset of April 
2005.

In March 2008, the Veteran underwent a mental health 
screening at the VA Medical Center.  He denied any major 
memory or cognitive problems and reported his wife was 
bugging him repeatedly to do things and he might divorce her.  
He reported that he had guns at home because he lived in a 
bad neighborhood.  His wife reported that the Veteran had 
always been angry but had become worse in the past 2 years 
and had been having crazy thoughts.  After testing to assess 
the Veteran's mental status and sensory and intellectual 
functioning, the provider diagnosed dementia of the 
Alzheimer's type and mood disorder, NOS, and assigned a GAF 
score of 52.  

In July 2009 he was placed on an involuntary psychiatric hold 
after getting in a fight with his son.  He reported that he 
had been arguing with his wife when his son intervened.  He 
then locked himself in his bedroom and, when his son began 
punching the door, the Veteran opened the door with a gun in 
his hand.  The son got a second gun and they exchanged 
warning shots.  The police were called, the guns were 
confiscated, and the Veteran was taken to the VA for 
evaluation.  The Veteran told the examiner that he did not 
want to kill his son, and denied any homicidal ideation 
towards anyone.  The examiner noted that the Veteran had 
jumped out of a car on a busy street two days before and had 
been missing for several hours.  When questioned, he did not 
recall the event.  A diagnosis of dementia was given, and a 
GAF score of 40 was assigned.  When the Veteran was 
discharged from care later that week, he indicated that he 
preferred to live with his sister rather than return home to 
his wife and son; the diagnosis of dementia was reiterated 
and a GAF score of 60 was assigned.

Rating Criteria

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A rating is assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms or the effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)), pertaining to the 
diagnosis of posttraumatic stress disorder. 

The criteria for the next higher rating, a 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The criteria for 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships must be shown.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

It is the responsibility of the fact finder to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

The Global Assessment Function score helps to evaluate a 
disability.  The Global Assessment of Function (GAF) score 
reflects the psychological, social, and occupational 
functioning in a hypothetical continuum of mental 
health/illness. GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  A GAF score from 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather than the presence of symptoms, pertaining to 
the criteria for a higher rating, that is determinative.

Analysis

Here, the Veteran's symptoms relative to his posttraumatic 
stress disorder have remained relatively unchanged throughout 
the appeal period.  Both the June 2004 and August 2006 VA 
examinations, as well as the neuropsychiatric assessments at 
the VA Medical Center, have documented sleep disturbances, 
flashbacks, angry outbursts for 40 years, avoidant behavior, 
detachment from others, and a loss of enjoyment of life.  All 
of these symptoms connected with his posttraumatic stress 
disorder are productive of reduced reliability and 
productivity which impair his social and occupational 
functioning.  However, his posttraumatic stress disorder 
symptoms do not create deficiencies in most areas or result 
in suicidal ideation, obsessional rituals, panic attacks or 
depression, or neglect of personal appearance and hygiene.  

VA medical records show that cognitive and memory deficits 
became noticeable in late 2005 and have worsened over time, 
although his posttraumatic stress disorder specific symptoms 
have not worsened.  Further, a rating decision in March 2009 
found that the Veteran was not competent to handle his own 
financial affairs, including VA benefits, as a result of the 
cognitive deficits associated with his dementia; one of the 
effects of this determination was that the Veteran was 
legally barred from possessing firearms.  Thus, while the 
Veteran does have significant memory and cognitive deficits, 
and has had episodes of impaired impulse control (jumping out 
of a car and getting lost, and exchanging gunfire with his 
son), the evidence clearly links these symptoms to his 
current non service connected disability of dementia of the 
Alzheimer's type, rather than to his service-connected 
posttraumatic stress disorder.  

As the preponderance of the evidence is against the claim for 
increased rating for posttraumatic stress disorder, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  










Bilateral Hearing Loss

Facts 

On June 2004 VA audiological examination, the Veteran's 
hearing acuity, in decibels, was recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
40
60
65
65
LEFT
--
40
60
65
70

His puretone threshold average was 58 in the right ear and 59 
in the left ear.  Speech recognition scores were recorded as 
76% in the right ear and 84% in the left ear.  Mild to 
moderate sensorineural hearing loss was diagnosed.

In a May 2005 VA Medical Center audiological consultation, 
the Veteran's hearing acuity was noted to be within normal 
limits from 240 to 500 Hertz, decreasing to a mild to 
moderately severe sensorineural hearing loss bilaterally.  
His speech recognition scores were recorded as 88% in the 
right ear and 72% in the left ear.  The Veteran was fitted 
for hearing aids. 

The Veteran was scheduled for an additional VA audiological 
examination in September 2006 but failed to report as 
scheduled.  His representative, in a written statement 
submitted in July 2009, noted that he has never expressed an 
interest or intent to reschedule this examination.

Rating Criteria

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 38 
C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
In this case, the Veteran does not have an exceptional 
hearing loss as defined in 38 C.F.R. § 4.86.

Analysis

The Veteran's May 2005 VA Medical Center audiological 
examination results under the diagnostic criteria demonstrate 
hearing acuity of Level IV (Table VI) in the right ear, and 
Level V (Table VI) in the left ear.  These levels of hearing 
acuity result in a 20 percent disability rating under Table 
VII, which has already been assigned since the date of the 
Veteran's claim.  Therefore, an increased initial rating is 
not warranted for the Veteran's bilateral hearing loss for 
any time during the time period in question.  

As the preponderance of the evidence is against the claim for 
increased rating for bilateral hearing loss, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration for either 
posttraumatic stress disorder or bilateral hearing loss is 
not required under 38 C.F.R. § 3.321(b)(1).






ORDER

The claim of service connection for a bilateral knee 
disability is reopened.

An initial rating higher than 50 percent for posttraumatic 
stress disorder is denied.

An initial rating higher than 20 percent for bilateral 
hearing loss is denied.


REMAND

Although the claim of service connection for a bilateral knee 
disability is reopened, further evidentiary development is 
required before considering the merits of the claim.

On VA examination in November 1999, the examiner opined that 
the Veteran had arthritis in his knee which was most likely 
the result of his aging, rather than any injury sustained 
during his military service.

In a November 2004 statement, a private physician opined that 
the Veteran's military background, including many parachute 
jumps, "must be considered at least partly responsible for 
his present condition" of knee arthritis with bilateral 
arthroscopies and a total right knee replacement.

Neither the private medical opinion nor the VA medical 
opinion is sufficient to allow the Board to make an informed 
decision as to the probative value of either opinion on the 
question of service connection.  As it is necessary to 
reconcile the differing opinions, another examination is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an orthopedic 
examination to determine whether the 
Veteran's current bilateral knee 
disability is at least as likely as not 
related to his military service, including 
parachute jumps therein.  A complete copy 
of the claims file should be made 
available to the examiner.

The examiner must specifically comment on 
the opinion of the November 1999 VA 
examination and the November 2004 
statement of the Veteran's private 
physician.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

2.  On completion of the foregoing, the 
claim for service connection of a 
bilateral knee disability should be 
adjudicated.  If the decision remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


